Title: From John Adams to Hezekiah Niles, 12 September 1817
From: Adams, John
To: Niles, Hezekiah



Sir
Quincy Septr 12th. 1817

The procrastination of Old Age and the dissipation of the month of August must be my Apologies for neglecting your important Letter of July, to this day.
When I heard that your Register was in danger of being discontinued for Want of Support, I regretted the discouragement very Sincerely: as nearly thirty Years ago I lamented the Period of Mr Careys American Museum. I mean not to give any Opinion of the Conduct of either Work, or of the merit of any particular piece in either Collection. But Such Repositories are usefull and necessary to preseve even the Semblance of History.
It is in Litterature, in this our beloved Country, as it is in commerce. As soon as a prospect is opened, the market is overstocked; the profit of Individuals is diminished if not annihilated and general discouragement ensues. The Multitude of Gazettes Reviews, Portfolios &c. &c. &c mutually interfere with each Other, keep each other poor and dependent; to Such a degree, that it will be impossible for any future Historian to make a collection of the whole, and human Life will not be long enough to digest them.
I cannot Subscribe, because I cannot read, and have nobody to read to me, and for other reasons which as Tom. Paine Says “would not read well in history.”
But when your twelf Volume is compleat I pray you to Send it to me bound like the former eleven: and when your general Index in your thirteenth Volume is finished Send me that, and your Orders for payment Shall be honoured.
If your Register is continued I will take it in Volumes only in the Same manner as long as I live and no longer.
John Adams